DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the applicant claims “a magnification, M, of the de-magnifier is f2/f1”, however, the specification does not adequately describe what exactly the values of “f1” and “f2” are and/or how exactly they are measured/calculated, therefore, the claims fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, the applicant claims “a magnification, M, of the de-magnifier is f2/f1”, however, it is unclear to the Examiner as to what exactly the values of “f1”, “f2” and “M” are (i.e. is f1=d/2, f2=d/2; is f1=d/3, f2=2d/3, is M=5, etc.) and/or how exactly they are measured/calculated (are they the distance each lens is from the image plane, are they the distance each lens is from the wide angle side of the system; etc.), therefore, the claims are rendered vague and indefinite.  For purposes of expediting prosecution, the Examiner interprets that --f1=d/2, f2=d/2 and M=1--.
Furthermore, the Examiner points out that because the applicant does not disclose and/or claim a range of value that satisfy “f1”, “f2” and “M” the values are indefinite as they have an infinite amount of values that could satisfy “f1”, “f2” and “M”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213), and further in view of Brooker (CN 103608707).
Regarding claim 1, Skolianos discloses, an optical device (Figs. 1-14), comprising: 
a. a lenslet array (Para. 0066), the lenslet array having a baffle disposed between each lens (Para. 0066); and 
b. a de-magnifier (Para. 0070) comprising a first lens disposed in a first position (f1) (Para. 0070).
Skolianos does not disclose a second lens disposed in a second position (f2) with the distance between the first lens and second lens known as (d), and a magnification, M, of the de-magnifier is f2/f1.
Schmidtlin teaches, from the same field of endeavor that in an optical device that it would have been desirable to include a second lens disposed in a second position (f2) with the distance between the first lens and second lens known as (d) (Para. 0122, 0124 and see 604 of Fig. 6B), and a magnification, M, of the de-magnifier is f2/f1 (Para. 0151).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second lens disposed in a second position (f2) with the distance between the first lens and second lens known as (d), and a magnification, M, of the de-magnifier is f2/f1 as taught by the optical device of Schmidtlin in the optical device of Skolianos since Schmidtlin teaches it is known to include this feature in an optical device for the purpose of providing an optical device with increased effectiveness and efficiency.
Skolianos in view of Schmidtlin does not explicitly disclose the distance d = f1 + f2.
Brooker teaches, from the same field of endeavor that in an optical device that it would have been desirable to make the distance d = f1 + f2 (Figs. 1-5 and associated text).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance d = f1 + f2 as taught by the optical device of Brooker in the combination of Skolianos in view of Schmidtlin since Brooker teaches it is known to include this feature in an optical device for the purpose of providing an optical device with reduced cost and design effort due to the use of standard optics.
Regarding claim 2, Skolianos, Schmidtlin and Brooker discloses and teaches as set forth above, and Skolianos further discloses, a magnification between a display image H and an output image of the optical device h is M=h/H (Para. 0075).
Regarding claim 3, Skolianos, Schmidtlin and Brooker discloses and teaches as set forth above, and Skolianos further discloses, the magnification of the de-magnifier is used to enhance the resolution of the output image (Para. 0070-0071).
Regarding claim 4, Skolianos, Schmidtlin and Brooker discloses and teaches as set forth above, and Skolianos further discloses, each lens of the lenslet array may accept a segment of a view, wherein each segmented view is presented by a display screen (Para. 0077-0078 and Fig. 9).
Regarding claim 11, Skolianos, Schmidtlin and Brooker discloses and teaches as set forth above, and Skolianos further discloses, the optical device is used with a camera to facilitate retinal imaging (Para. 0008).
Regarding claim 12, Skolianos, Schmidtlin and Brooker discloses and teaches as set forth above, and Skolianos further discloses, a display screen of a smartphone to produce the display image (Para. 0054).
Regarding claim 15, Skolianos, Schmidtlin and Brooker discloses and teaches as set forth above, and Skolianos further discloses, using filters in place of baffles, the filters used to prevent cross talk between display segments (Para. 0088 and Fig. 14).

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213) in view of Brooker (CN 103608707) as applied to claim 1 above, and further in view of Durr et al. (US 2016/0128566).
Skolianos, Schmidtlin and Brooker remains as applied to claim 1 above.
Furthermore, Skolianos discloses, a center lens of the lenslet array accepts a static reference image from the display screen (Para. 0077) and wherein a different lens of the lenslet array accepts a test image from the display screen (Para. 0079).
Skolianos, Schmidtlin and Brooker does not disclose the alignment of the test image to the static image produces two dimensions of measured movement.
Durr teaches, from the same field of endeavor that in an optical device that it would have been desirable to make the alignment of the test image to the static image produces two dimensions of measured movement (Para. 0168-0169 and 0171).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the alignment of the test image to the static image produces two dimensions of measured movement as taught by the optical device of Durr in the combination of Skolianos, Schmidtlin and Brooker since Durr teaches it is known to include this feature in an optical device for the purpose of providing an easy to use, compact and inexpensive optical device.
Regarding claims 8-9, Skolianos, Schmidtlin, Brooker and Durr discloses and teaches as set forth above, and Durr further teaches, from the same field of endeavor that in an optical device that it would have been desirable to include compressing two optical devices used a binocular device (Para. 0015 and see Figs. 23-25), and the system of claim 8 used to generate values of accommodation of a measured system (Para. 0131 and 0149).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213) in view of Brooker (CN 103608707) in view of Durr et al. (US 2016/0128566) as applied to claim 5 above, and further in view of Dreher et al. (US 2003/0003295).
Skolianos, Schmidtlin, Brooker and Durr remains as applied to claim 5 above.
Skolianos, Schmidtlin, Brooker and Durr does not disclose the two dimensions of measured movement are fitted to Zernike polynomials to derive defocus and astigmatism values of a measured system, and a plurality of two dimensional values are obtained by using a plurality of test images aligned to the static image and the plurality of two dimensional values are fitted to Zernike polynomials to derive defocus and astigmatism values of the measured system.
Dreher teaches, from the same field of endeavor that in an optical device that it would have been desirable to make the two dimensions of measured movement are fitted to Zernike polynomials to derive defocus and astigmatism values of a measured system (Para. 0059-0070 and Figs. 4-7B), and a plurality of two dimensional values are obtained by using a plurality of test images aligned to the static image and the plurality of two dimensional values are fitted to Zernike polynomials to derive defocus and astigmatism values of the measured system (Para. 0059-0070 and Figs. 4-7B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the two dimensions of measured movement are fitted to Zernike polynomials to derive defocus and astigmatism values of a measured system, and a plurality of two dimensional values are obtained by using a plurality of test images aligned to the static image and the plurality of two dimensional values are fitted to Zernike polynomials to derive defocus and astigmatism values of the measured system as taught by the optical device of Dreher in the combination of Skolianos, Schmidtlin, Brooker and Durr since Dreher teaches it is known to include these features in an optical device for the purpose of providing a precise optical device with reduced aberrations.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213) in view of Brooker (CN 103608707) in view of Durr et al. (US 2016/0128566) as applied to claim 8 above, and further in view of Pamplona et al. (US 2016/0157716).
Skolianos, Schmidtlin, Brooker and Durr remains as applied to claim 8 above.
Skolianos, Schmidtlin, Brooker and Durr does not disclose the system of claim 8 is used to present a three dimensional/stereoscopic image to a measured system to measure or induce accommodation.
Pamplona teaches, from the same field of endeavor that in an optical device that it would have been desirable to make the system of claim 8 is used to present a three dimensional/stereoscopic image to a measured system to measure or induce accommodation (Para. 0085-0089).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of claim 8 is used to present a three dimensional/stereoscopic image to a measured system to measure or induce accommodation as taught by the optical device of Pamplona in the combination of Skolianos, Schmidtlin and Pamplona since Pamplona teaches it is known to include this feature in an optical device for the purpose of providing an accurate optical device with reduced errors.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213) in view of Brooker (CN 103608707) as applied to claim 2 above, and further in view of Pamplona et al. (US 2013/0027668).
Skolianos, Schmidtlin and Brooker remains as applied to claim 2 above.
Skolianos, Schmidtlin and Brooker does not disclose using an integrated display screen to produce the display image.
Pamplona teaches, from the same field of endeavor that in an optical device that it would have been desirable to include using an integrated display screen to produce the display image (Para. 0057 and 0097-0098).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using an integrated display screen to produce the display image as taught by the optical device of Pamplona in the combination of Skolianos, Schmidtlin and Brooker since Pamplona teaches it is known to include this feature in an optical device for the purpose of providing an effective and efficient optical device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213) in view of Brooker (CN 103608707) as applied to claim 1 above, and further in view of Pamplona et al. (US 2016/0157716).
Skolianos, Schmidtlin and Brooker remains as applied to claim 1 above.
Skolianos, Schmidtlin and Brooker does not disclose using a see through display to measure accommodation of a measured system.
Pamplona teaches, from the same field of endeavor that in an optical device that it would have been desirable to include using a see through display to measure accommodation of a measured system (Para. 0067, 0085-0089 and Figs. 9 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a see through display to measure accommodation of a measured system as taught by the optical device of Pamplona in the combination of Skolianos, Schmidtlin and Brooker since Pamplona teaches it is known to include this feature in an optical device for the purpose of providing an accurate optical device with reduced errors.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Dreher et al. (US 2003/0003295), and further in view of Palanker (US 2015/0201832).
Regarding claim 16, Skolianos discloses, a method for measuring optical distortion of a measured system (Figs. 1-14), the method comprising the steps of: 
a) using an optical device to present a static image (Para. 0077) and a test image to the measured system (Para. 0079); 
b) moving the test image to the static image by the measured system, for every segment of the display, such that the static image and the test image overlap (Para. 0044 and 0072);
c) recording a corresponding location of each of the test images (Para. 0044 and 0077-0079).
Skolianos does not explicitly disclose the analyzing the recorded locations using Zernike polynomials to derive defocus and astigmatism values of the measured system.
Dreher teaches, from the same field of endeavor that in a method for measuring optical distortion that it would have been desirable to make the analyzing the recorded locations using Zernike polynomials to derive defocus and astigmatism values of the measured system (Para 0059-0070 and Figs. 4-7B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the analyzing the recorded locations using Zernike polynomials to derive defocus and astigmatism values of the measured system as taught by the method for measuring optical distortion of Dreher in the method for measuring optical distortion of Skolianos since Dreher teaches it is known to include this feature in a method for measuring optical distortion for the purpose of providing a precise method for measuring optical distortion with reduced aberrations.
Skolianos in view of Dreher does not disclose the static image is presented at a fixed position on a central segment of a display, wherein the display comprises of a plurality of segments and the test image is presented on one of an adjacent segment of the display.
Palanker teaches, from the same field of endeavor that in a method for measuring optical distortion of a measured system it would have been desirable to make the static image is presented at a fixed position on a central segment of a display, wherein the display comprises of a plurality of segments and the test image is presented on one of an adjacent segment of the display (Para. 0020, 0030 and Figs. 1-5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the static image is presented at a fixed position on a central segment of a display, wherein the display comprises of a plurality of segments and the test image is presented on one of an adjacent segment of the display as taught by the method for measuring optical distortion of a measured system of Palanker in the combination of Skolianos in view of Dreher since Palanker teaches it is known to include these features in a method for measuring optical distortion of a measured system for the purpose of providing an efficient and accurate method for measuring optical distortion of a measured system.
Regarding claim 17, Skolianos, Dreher and Palanker discloses and teaches as set forth above, and Skolianos further discloses, the step of a) the optical device accepting segmented views from a display and the optical device using a lenslet array (Para. 0066), the lenslet array comprising a plurality of lenses with the lenslet array having a baffle disposed between each lens (para. 0066); b) using a de-magnifier (Para. 0070) to enhance resolution of the images received by the measured system.
Regarding claim 18, Skolianos, Dreher and Palanker discloses and teaches as set forth above, and Skolianos further discloses, the step of using filters in place of baffles, the filters used to prevent cross-talk between the segmented views (Para. 0088).
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.  In response to the applicant’s arguments that it is evident for a person skilled in the art to determine the values of f1, f2 and M, based on the provided information and included that the value of d is a known parameter.  The Examiner points out that the instant specification and/or drawings do not disclose the acceptable ranges/values for f1, f2 and M, therefore, the claims are rendered vague and indefinite because it is an infinite amount of values that could satisfy “f1”, “f2” and “M”.
In response to applicant’s arguments that the value of M for demagnification should be less than 1, that means, f2<f1.  The Examiner points out that the instant specification and/or drawings do not disclose the acceptable ranges/values for f1, f2 and M, therefore, the claims are rendered vague and indefinite because it is an infinite amount of values that could satisfy “f1”, “f2” and “M”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a device for measuring optical aberrations using a reverse wavefront sensor.  The device of the present invention uses Shack-Hartmann (S-H) wavefront sensor for the calculation of the optical aberrations of the system to be measured.  The device has lenslet array which is aligned with a pixelate detector for the detection of optometric errors.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Durkin (CN105637389) discloses an optical device that includes a de-magnifier with a first and second lens having a magnification, wherein the magnification M=f2/f1, and the distance d=f1+f2. Schilder et al. (US 2004/0193070) discloses in a method for measuring optical distortion of a measured system it would have been desirable to make the static image is presented at a fixed position on a central segment of a display, wherein the display comprises of a plurality of segments and the test image is presented on one of an adjacent segment of the display
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            08/20/2022